Citation Nr: 0808238	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-31 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include lumbar strain.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In March 2004, the veteran requested that the jurisdiction of 
his claims file be transferred to Little Rock, Arkansas, RO. 

The case was remanded in July 2006 for further development.


FINDINGS OF FACT

1.  The evidence of record does not establish that a causal 
relationship between the veteran's current back disorder and 
his period of service, or that such a disorder was manifested 
within one year following service.

2.  The veteran served for over 90 days during a period of 
war.

3.  The evidence of record establishes that the veteran is 
currently employed in a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A back disorder, to include lumbar strain, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  The criteria for a permanent and total disability rating 
for nonservice-connected pension purposes are not met.  38 
U.S.C.A. §§ 101(29), 1502(a), 1521(a) (West 2002); 38 C.F.R. 
§§ 3.1(l), 3.2(f), 3.3, 3.6, 3.321(b)(2), 4.15, 4.16, 4.17, 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

With respect to the issue of entitlement to service 
connection for a back disorder, to include lumbar strain, the 
veteran was issued a VCAA letter meeting the specific 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in August 2003.  As this letter was issued 
prior to the appealed rating decision, this case raises no 
procedural concerns in view of the Mayfield line of 
decisions.  Moreover, the Board is aware of the ruling in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requiring 
general notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 488.  In the present case, 
such notification was provided in a February 2007 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With respect to the issue of entitlement to a permanent and 
total disability rating for nonservice-connected pension 
purposes, the Court has held that VA's duties to notify and 
assist contain in the VCAA are not applicable to issues such 
as this one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


II.  Service Connection for a Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran contends that he injured his back while in 
service in March 1974, as indicated by the March 2004 Notice 
of Disagreement.  Here, the service medical records contain 
treatment notes indicating that the veteran was seen in 
service for complaints related to his low back.  In January 
1974, the veteran is noted to have injured his back on a 
trampoline.  He was indicated to have complaints of low back 
pain and was noted to have had mild spasms of the paraspinal 
muscles.  The veteran was also seen in August 1975 for 
complaints of low back pain.  He was assessed with muscle 
strain.  However, when he was examined for purposes of 
separation from service, no history of recurrent back pain 
was indicated.

Significantly, the evidence record shows that after service, 
the veteran was noted to have been in a motor vehicle 
accident in February 2002.  The veteran was treated for low 
back pain and diagnosed with lumbar strain.  X-rays indicated 
significant end plat sclerosis at L5-S1 with disc space 
narrowing without fracture.  In April 2003, the veteran was 
seen for a pulled back muscle and diagnosed with acute 
lumbosacral strain.  And finally, the veteran was seen in 
July 2003 and indicated that he had low back pain.  At that 
time, the veteran indicated that he had hurt his back on the 
job in May or June 2003.

In June 2007, the veteran underwent a VA examination.  The 
veteran told the examiner that he had a history of 
intermittent back pain and strain that dates back to 1974 
when he injured himself on a trampoline.  The examination 
revealed that the range of motion of the lumbosacral spine 
was forward flexion of 0 to 90 degrees and extension was 0 to 
20 degrees.  There was no apparent loss of motion, weakness, 
fatigability or loss of coordination during or following 
three repetitions of range of motion.  X-rays revealed lumbar 
degenerative disc disease.  After review of the claims file, 
the examiner opined that:

It [was] less than likely the veteran's current 
lumbar spine condition [was] related to his 1974 
trampoline use related low back injury while on 
active duty.

It [was] more likely the veteran's current lumbar 
spine condition [was] related to chronic 
degenerative changes as a result of aging, 
repetitive stresses incurred in the line of his 
civilian employment upon leaving military service 
and genetic predisposition for osteoarthritic 
conditions.

It [was] as likely than not the veteran's current 
lumbar spine condition [was] related to his 2003 
motor vehicle collision related low back injury or 
his 2003 or 2004 on-the-job, lifting related low 
back injury.

The Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, 
the veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, the veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  

Overall, the preponderance of the evidence , namely the VA 
medical opinion provided in 2007, is against the veteran's 
claim of service connection for a back disorder, to include 
lumbar strain, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Nonservice-Connected Pension

Veterans of a period of war are entitled to VA nonservice-
connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which 
is not the result of willful misconduct, provided that they 
have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  If a veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.340.

A rating of permanent and total disability will be assigned 
to veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disability which is likely to be permanent.  38 
C.F.R. §§ 4.17, 4.18.  Permanent and total disability for 
pension purposes is held to exist when there is a single 
disability ratable at 60 percent or more, or where there are 
two or more disabilities with a combined evaluation of 70 
percent or more, with at least one of the disabilities rated 
at least 40 percent, and the veteran is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as the result of such disability.  38 
C.F.R. § 4.16.

The Vietnam era is defined as the period beginning on August 
5, 1964, and ending on May 7, 1975, for veterans who did not 
serve in the Republic of Vietnam.  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).  In this case, the veteran meets the 
threshold service requirements because he served from 
September 1973 to October 1975.  38 C.F.R. § 3.3.

However, the evidence of record currently shows that the 
veteran is employed in a gainful occupation at the VAMC in 
Dallas since September 2006, as indicated from the October 
2007 lay statement.  The veteran has not submitted any 
evidence showing that he is currently unable to secure and 
follow a substantially gainful occupation by reason of 
disability.  The Board therefore finds that the veteran is 
not permanently and totally disabled due to nonservice-
connected disability.  38 C.F.R. §§ 4.17, 4.18.

Regarding the veteran's disabilities, it is not necessary to 
rate each separate disability because the veteran has not 
been found to be permanently and totally disabled.

In sum, the veteran is not permanently and totally disabled 
due to nonservice-connected disability.  Because the veteran 
does not meet the criteria described, he does not meet the 
eligibility requirements for a permanent and total disability 
rating for nonservice-connected pension purposes, and the 
claim must be denied.





ORDER

Entitlement to service connection for a back disorder, to 
include lumbar strain, is denied.

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


